DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 11/16/2021.  Claims 1-20 are pending; claims 18-20 are withdrawn; and, claims 1-17 are examined below.  The earliest effective filing date of the present application is 09/28/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claim 10) recites the limitation "at least one gift card" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  This renders the claim indefinite.  See where “at least one gift card” is recited in lines 5-6, and it is unclear if these are the same “at least one gift card” as recited in lines 9-10 based on the improper antecedent basis.  Appropriate correction is required. 
Claim 1 (and similarly claim 10) recites the limitation “linking the at least one gift card with the payment card” in line 17.  Claim 1 relates to a method so this method step could, under the claim’s broadest reasonable interpretation, occur at any point as the order of the limitations does not indicate any timed ordering of the steps.  Accordingly, this “linking” limitation, if it occurred as the first step, then this is in direct contradiction to the limitation of “the payment card being separate from at least one gift card” as recited in lines 5-6 of claim 1.  There appears to be confusion as to if the cards are linked, when they are linked, and when the change occurs.  This renders the claim indefinite based on the inconsistencies outlined above.  Appropriate correction is required.   



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2019/0220848 to Smallwood et al. (“Smallwood”) in view of U.S. Pat. Pub. No. 2014/0114842 to Blackhurst et al. (“Blackhurst”).
With regard to claims 1 and 10, Smallwood discloses the claimed method and/or system, comprising: 
 	receiving, by a server system associated with a payment network (see e.g. Fig. 4, where the “server system” could be 406, 408 and associated connections), a payment transaction request from a merchant terminal (see e.g. [0051-54]), the payment transaction request comprising 
 	a first information associated with a merchant (see [0054] where the request has an associated merchant name at “For example, in one implementation, rules 3a can limit the use of the user's proxy payment card (digital or physical) to use at a retailer or merchant by name.” (emphasis added)), 
 	a second information associated with a payment card of a customer (see e.g. [0011] proxy payment card data of user), the payment card being separate from at least one gift card (see [0054] proxy payment card (digital or physical) is separate from the gift cards that are linked to the account/card; see below), and 
 	a transaction amount to be paid to a merchant account from an issuer account of the customer (see e.g. [0052] “transaction amount”); 
 	upon receiving the payment transaction request, detecting, by the server system, if at least one gift card with a gift balance amount associated with the merchant is already linked with the payment card of the customer (see e.g. [0053] “The gifting platform backend services 406 will check if the user account has gift card value for the merchant who is sending an 
 	sending, by the server system, an approval request to redeem at least a part of the gift balance amount for the transaction amount  (see [0053] “The issuer/processor 408 requests gift card authorization/approval from the gifting platform backend services 406.”); and 
 	upon receiving an approval  (see [0054] for the various rules and approvals that could be implemented in order to process the payment); and
linking the at least one gift card with the payment card (see e.g. [0011], [0018], and [0039] where gift cards are linked to e.g. the proxy account card.  The examiner notes that even if Smallwood did not disclose the proxy payment card (virtual/physical) the first payment card could be one gift card and then the second payment card could be a second gift card that is linked to the same account.).  
	However, Smallwood does not disclose where the user is sent an approval request, and where in response to receiving the approval from the user, the transaction is processed.  
 	Blackhurst teaches at e.g. [0137], [0159] that it would have been obvious to one of ordinary skill in the gift card art at the time of filing to modify Smallwood to include the ability to request approval of the gift card transaction to the user, and to receive approval and then proceed with the transaction, as shown in Blackhurst at [0137] “The system may or may not require user approval to transmit this information to the merchant.”

With regard to claims 2 and 11, Smallwood further discloses linking a gift card with the payment card (see e.g. Fig. 4 and [0051] where gift card(s) are linked with at least the user account, where the user account is found to be the claimed “payment card”) by performing at least: 
 	receiving, by the server system, a registration request from a user device, the registration request comprising at least the second information, a merchant identifier associated with the gift 
 	upon verification of the registration request, storing, by the server system, the merchant identifier, the gift card identifier, the gift balance amount of the gift card with the second information thereby linking the gift card with the payment card (see Fig. 4, 412).  

With regard to claims 3 and 12, Smallwood further discloses where the merchant terminal is at least one of a point of sale terminal and a merchant online interface (see Fig. 4, 420).  

With regard to claims 4 and 13, Smallwood further discloses tracking, by the server system, the gift balance amount in the gift card of the customer after every purchase at the merchant using the gift card (see Fig. 4, user gift card account is updated in real-time, after every transaction).  

With regard to claims 5 and 14, Smallwood further discloses receiving, by the server system, a user preference input comprising a redemption amount for redeeming at least the part of the gift balance amount for processing the payment of the transaction amount from the gift balance amount, wherein the user preference input is received in response to the approval request sent by the server system to one of the merchant terminal and a user device (see e.g. [0054]).  

With regard to claims 6 and 15, Smallwood further discloses determining, by the server system, a balance amount to be deducted from the issuer account, the balance amount being a difference of the transaction amount and the redemption amount; and processing, by the server system, a payment of the balance amount from the issuer account of the customer to the merchant account of the merchant (see [0051-53]).  

With regard to claims 7 and 17, Smallwood further discloses sending, by the server system, a notification to the merchant terminal, the notification comprising a payment transaction approval message of the payment and a redemption of the gift balance amount 

With regard to claims 8 and 16, Smallwood further discloses determining, by the server system, the gift balance amount in the gift card of the customer (see e.g. Fig. 4, 420 current amount determined); sending a redemption request of a user device of the customer for redeeming at least a part of the gift balance amount (see [0053-54]); and 55receiving a user preference input comprising a redemption amount from the gift balance amount, wherein the redemption amount is used by the payment server for the payment of the transaction amount (see [0053-54]).
However, Smallwood does not disclose receiving, by the server system, a gift card identifier flag from the merchant terminal as part of receipt of the approval from the customer.  Blackhurst teaches at e.g. [0058] that an indication of the gift card, such as an “identifier flag” as claimed is shown as the merchant transmits the amount of the gift card that is used, to the system, and where the system can wait until all of the funds of the gift card are utilized by the merchant in such flagging, in order to get all of the funds associated with the card, where this is performed in order to communicate information about the usage of the card, as shown in Blackhurst.  Therefore, it would have been obvious to one of ordinary skill in the gift card art at the time of filing to modify Smallwood to include such gift card identifier flagging, as shown in Blackhurst, as this would be beneficial in order to communicate information about the usage of the card, as shown in Blackhurst.  

With regard to claim 9, Smallwood further discloses where the payment card is at least one of a credit card, a debit card, and a digital wallet (see e.g. [0053] and [0061] where the claimed “digital wallet” is satisfied by the disclosed electronic “user account” and associated payment info).  

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.  The examiner has modified the rejection(s) above.  The examiner refers .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687